NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50396

                Plaintiff-Appellee,             D.C. No. 2:99-cr-00886-SVW-1

 v.
                                                MEMORANDUM*
FRED BLAJOS, AKA Freddie Martinez
Blajos, AKA Seal A,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Fred Blajos appeals the denial of his motion for return of property under

Federal Rule of Criminal Procedure 41(g). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Blajos contends that the district court erroneously denied his claims relating


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to restitution and failed to treat his motion as a civil action. Reviewing de novo,

see United States v. Ritchie, 342 F.3d 903, 906 (9th Cir. 2003), we conclude that

the district court properly denied relief. Rule 41(g) pertains solely to motions for

return of unlawfully seized property, see Fed. R. Crim. P. 41(g), and Blajos does

not seek the return of any property or allege that the government has unlawfully

seized any property.

      AFFIRMED.




                                          2                                    18-50396